          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

ERIN ANGELO, NICHOLAS ANGELO, AND
CYNTHIA WILSON, on behalf of themselves
and all others similarly situated,                     Case No.: 1:20-cv-00484

       Plaintiff,
v.                                                         CLASS REPRESENTATION
                                                           JURY TRIAL DEMANDED
CENTENE MANAGEMENT COMPANY, LLC,
CELTIC INSURANCE COMPANY,
SUPERIOR HEALTHPLAN, INC., and
CENTENE COMPANY OF TEXAS, L.P.,

      Defendants.
_________________________________________/

                                CLASS ACTION COMPLAINT

       Plaintiffs Erin Angelo, Nicholas Angelo and Cynthia Wilson (“Plaintiffs”) bring this class

action pursuant to Federal Rule of Civil Procedure 23(a), (b)(2), and (b)(3), individually and on

behalf of all similarly-situated persons, who purchased Defendants’ “Ambetter” insurance policies

sold in the State of Texas from January 1, 2014 to the present. As detailed below, Defendants

Centene Management Company, LLC (“Centene Management”), Celtic Insurance Company

(“Celtic Insurance”), Centene Company of Texas, LP (“Centene Texas”), and Superior HealthPlan,

Inc. (“Superior Health”) (“Centene” or “Defendants”) collectively engaged in and continue conduct

which constitutes a breach of their contracts with policyholders by failing to provide the coverage

promised under Ambetter. Plaintiffs’ allegations are based on information and belief, except for

allegations about Plaintiffs’ own circumstances.

                                                   1
              Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 2 of 28




                                           I.      PARTIES

         1.      Plaintiffs Erin Angelo and Nicholas Angelo, husband and wife (the “Angelos” or

 “Angelo Plaintiffs”), are residents of Austin, Texas. The Angelos purchased Superior Health’s

 Ambetter health insurance policy in December 2016, and maintained that coverage through 2017.

         2.      Plaintiff Cynthia Wilson (“Wilson” or “Plaintiff Wilson”) is a resident of Waco,

 Texas. Plaintiff Wilson purchased an Ambetter health insurance policy from Superior Health for

 coverage in January 2017 and maintained that coverage until December 31, 2017.

       3.        Defendant Centene Management Company, LLC (“Centene Management”) is a

member-managed Wisconsin corporation with its principal place of business at 7700 Forsyth

Boulevard, St. Louis, Missouri 63105. The sole member of Centene Management is Centene

Corporation, a holding company, itself having no employees, which is the corporate pinnacle of a set

of wholly-owned subsidiaries who, collectively, constitute one of, and hold themselves out to the

public as one of, the nation’s largest insurers providing coverage through the ACA and which has

steadily been expanding its operations around the country. Centene Management, is the corporate

entity through which Centene Corporation effectuates the nationwide policies, procedures, and

guidelines that are used to control coverage decisions of its state insurer subsidiaries through which

insurance is offered by the “Centene” entity across the nation. Here, Centene Management effectuates,

controls, and handles Superior Health, so that Celtic Insurance, Centene Texas and Superior Health

are each a shell and alter ego of Centene Management, and Centene Management, Celtic Insurance,

Centene Texas and Superior Health operate so in concert and together in a common enterprise and

through related activities so the actions of one may be imputed to the other and/or that their corporate

formalities should be disregarded for purposes of attributing their unlawful conduct to Centene


                                                    2
            Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 3 of 28




Management. In sum, the activities of Celtic Insurance, Centene Texas, and Superior Health have

been abdicated to Centene Management. In light of the inter-relatedness of these entities, “Centene”

shall refer to the joint activities of Centene Management Company, LLC, Celtic Insurance Company,

Centene Corporation of Texas, LP and Superior HealthPlan, Inc.

       4.        Defendant Celtic Insurance Company, (“Celtic Insurance”) is an Illinois corporation

with its principal place of business at 7700 Forsyth Blvd. Suite 800, St. Louis, MO 63105. Celtic

Insurance is licensed to sell health insurance in the State of Texas. Celtic Insurance is a wholly-owned

subsidiary of Centene Corporation and operates in concert with Superior Health as the “Centene”

presence in the State of Texas with the Ambetter insurance product.

       5.        Defendant Superior HealthPlan, Inc. (“Superior Health”) is a Texas corporation with

its principal place of business at 2100 South IH-35, Suite 202, Austin, Texas 78704. Superior Health

is licensed by the Texas Department of Insurance and is a Qualified Health Plan issuer in the Texas

Health Insurance Marketplace. Superior Health is a wholly-owned subsidiary of Centene and operates

as Centene’s managed care presence in the state of Texas offering Centene’s Ambetter insurance

product.

       6.        Defendant Centene Company of Texas, LP (“Centene Company”) is a Texas limited

partnership located at 7700 Forsyth Blvd. Suite 800, St. Louis, MO 63105. Superior maintains a third-

party management agreement with Superior Health to support many operational functions, including

utilization management and claims processing. Centene Company holds the required Texas utilization

review agent license.




                                                    3
             Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 4 of 28




                                  II. JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction over this proposed class action pursuant to

28 U.S.C. § 1332(d)(2). The amount in controversy, exclusive of interest and costs, exceeds the sum

or value of $5,000,000 and at least one member of the proposed class is a citizen of a state other

than one of the Defendants’ states of citizenship.

        8.      Venue is appropriate under 28 U.S.C. § 1391(b) and (d) because Defendants reside

in this district and are subject to personal jurisdiction in this district.

        9.      This Court has personal jurisdiction over Defendants because they conduct

business throughout the State of Texas.

        10.          The Court has authority to grant the requested declaratory relief pursuant to

28 U.S.C. §§ 2201 and 2202.

                                 I.      FACTUAL ALLEGATIONS

A.    The Centene Business Model.

        11.     Ambetter is offered by Centene Corporation in 18 states. Those states include:

Arkansas, Arizona, Florida, Georgia, Illinois, Indiana, Kansas, Mississippi, Missouri, New

Hampshire, Nevada, North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, and

Washington.

        12.     Ambetter “is [Centene’s] suite of health insurance product offerings for the Health

Insurance Marketplace.” The “family” of “Ambetter Health Plans” are certified as Qualified Health

Plan issuers in the Health Insurance Marketplace.” https://www.ambetterhealth.com/about-us.html.

        13.     According to Centene Corporation’s combined and consolidated financial

statements, the Centene entities collectively earned over $48 billion in 2017, and their revenues


                                                     4
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 5 of 28




continue to increase each year. Centene earned between $73.6 billion to $74.2 billion in 2019 and

its projected revenues in 2020 are expected to be $78.6 billion to $79.4 billion.

       14.     In the State of Texas, as throughout the rest of the country, the Centene business

model is to target low-income customers who qualify for substantial government subsidies while

simultaneously providing coverage that is well below both what is required by law and what Centene

represents it is providing to customers in its contract of insurance.

       15.     Ambetter policyholders around the nation report strikingly similar experiences: after

purchasing an Ambetter insurance plan, they learn that the provider network that Centene

represented was available to Ambetter policyholders was in material measure, if not largely,

fictitious. Members have difficulty finding medical providers, and often cannot find any, who will

accept Ambetter insurance.

       16.     Centene identifies the number, location, and existence of purported providers who

participate in their network by listing physicians and medical groups in their insurance contract

materials, available on-line. However, many of these providers do not accept Ambetter (and, in

some cases, have specifically asked to be removed from the Ambetter provider network) and do not

participate in their network. In some areas, Defendants have even copied entire physician directories

into their purported network lists, and have even listed medical students as part of their primary care

provider network.

       17.     Ambetter policyholders learn of the limitations on available providers only after they

purchase the Ambetter policy. Centene also does not consistently provide access to “medically

necessary care on a reasonable basis” without charging for out-of-network services.




                                                   5
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 6 of 28




       18.     Defendants also fail to reimburse medical providers’ legitimate claims, routinely

citing “insufficient diagnostic” evidence as the reason. As a result of Centene’s failing to pay

providers for legitimate claims, a large number of medical providers reject Ambetter insurance,

further reducing the provider network available to Ambetter’s members.

       19.     Centene has been sued by medical providers and by shareholders for failing to fulfill

its legal responsibilities, and this lawsuit seeks to compel redress from Centene for its failure to

comply with the law and the terms of its contracts on behalf of Ambetter policyholders.

       20.     To be clear, Plaintiffs and the Class are not challenging the reasonableness of the

rates filed with the Texas Department of Insurance. Had Centene actually delivered the insurance

services for which its filed rates were approved by the Texas Department of Insurance, Plaintiff and

the Class would not be bringing this lawsuit. But the coverage Centene actually provided by its

Ambetter policy, did not deliver the insurance services for which the Department of Insurance

approved its filed rates. Centene therefore breached its insurance contracts with Plaintiff and the

Class by failing to deliver the insurance services promised.

B.     Centene Management Controls Celtic Insurance and Superior Health.

       21.     The “Centene” companies, together as collectively presented to the public, are or

have been the largest Medicaid Managed Care Organization in the country. The “Centene”

companies have described themselves as a “platform for government-sponsored programs” serving

low-income populations, including some of the nation’s most vulnerable people. When the ACA

Exchanges became operational in 2014, Centene expanded the operations of the Centene

Corporation owned entities by introducing the Ambetter insurance product, developed specifically

for the ACA.


                                                 6
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 7 of 28




       22.     The Centene companies insure more than one million people through the ACA’s

state-based health insurance exchanges. About 90% of the marketplace enrollees are eligible for

subsidies. The federal government pays cost-sharing subsidies directly to the insurer.

       23.     Centene’s remarkable growth and profitability in the ACA marketplace is due largely

to its use of the ACA subsidy program and other government support, while failing to provide the

minimal coverage required and by failing to pay timely claims.

       24.     On the ACA exchanges, it is expected that a number of customers will switch in and

out of eligibility or will change insurance providers yearly while shopping for policies. This

phenomenon is known as “churn.” Consequently, every year will bring Defendants new patients

unfamiliar with the shoddy nature of Ambetter coverage. “Our game plan was churn. That’s it[.]”,

according to Centene Corporation’s CEO. In addition, some customers will not need to utilize

medical practitioners in any given year. These customers may unwittingly continue to purchase

Ambetter, discovering its inferior coverage only when they need to obtain medical care.

       25.     The day-to-day operations of the various Centene entities, including Defendants

Celtic Insurance and Superior Health, are controlled by and through Centene Management, down to

the details. For example, the subsidiaries’ web sites each contain language describing Ambetter in

substantially the same language, and often verbatim.

       26.     On the universal Ambetter web site (as opposed to the state-specific sites that each

subsidiary posts), it is represented that “Our Ambetter products are offered by Centene Corporation

. . .on a local level.” https://www.ambetterhealth.com/about-us.html.




                                                 7
             Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 8 of 28




 C.      The ACA’s Statutory Scheme Governing Health Insurance.

         27.     The ACA was enacted by the United States Congress in March 2010 expressly to

 provide affordable health care coverage to all citizens, regardless of their pre-existing health

 conditions or other barriers to coverage. 42 U.S.C. § 18001, et seq. As part of its overhaul of health

 insurance, the ACA enacted provisions aimed at ensuring minimum levels of health care coverage,

 termed the “Patient’s Bill of Rights.” The requirements include, among other things, giving patients

 the right to choose a doctor, the provision of no-cost preventive care, and the ending of pre-existing

 condition exclusions. 42 U.S.C. §§ 300gg-1- 300gg-19a, https://www.cms.gov/CCIIO/Programs-

 and-Intitiatives/Health-Insurance-Market-Reforms/Patients-Bill-of-Rights.html; see also 45 C.F.R.

 Part 147 (Department of Health and Human Services implementing regulations for these rights).

         28.     Under the ACA, a Health Insurance Exchange (“HIE”) also known as the Health

 Insurance Marketplace (“HIM”), is a platform through which plans that meet ACA requirements are

 sold to consumers, 42 U.S.C. § 18031(b). A Qualified Health Plan (“QHP”), as defined in the ACA,

 is a major medical health insurance plan that covers all the mandatory benefits of the ACA and may

 be sold through a state HIM. A QHP is also eligible to be purchased with cost-sharing and premium

 tax credit subsidies.

       29.       All QHPs offered in the Marketplace must cover 10 categories of “essential health

benefits” with limited cost-sharing, including:

                 a. Ambulatory patient services (outpatient care one can get without being admitted

                     to a hospital);

                 b. Emergency services;

                 c. Hospitalization (surgery; overnight stays, etc.)


                                                   8
           Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 9 of 28




               d. Pregnancy, maternity, and newborn care;

               e. Mental health and substance use disorder services, including behavioral health

                   treatment;

               f. Prescription drugs;

               g. Rehabilitative and habilitative services and devices (services and devices for

                   people with injuries, disabilities, or chronic conditions);

               h. Laboratory services;

               i. Preventative and wellness services and chronic disease management; and

               j. Pediatric services, including oral and vision care (excluding adult dental and

                   vision).

42 U.S.C. § 18022; 42 U.S.C. § 300gg-13.

     30.       These “essential health benefits”- including their limitations on “cost sharing”

(deductibles, coinsurance, copayments, and similar charges) are minimum requirements for all

Marketplace plans. 42 U.S.C. § 18022.

D.     Other ACA Requirements and Prohibitions.

       31.     To help ensure that plans offered on the ACA marketplaces serve the needs of

enrollees, the ACA established a national standard for network adequacy. 42 U.S.C. §

18031(c)(1)(B); 45 C.F.R. § 147.200(a)(2)(i)(K). Marketplace plans must maintain “a network that

is sufficient in number and types of providers” so that “all services will be accessible without

unreasonable delay,” and insurers must disclose their provider directories to the marketplace for

online publication. 45 C.F.R. § 156.230(b)(2). In addition, the health law requires marketplace plans

to include within their networks a sufficient number and geographic distribution of “essential


                                                  9
            Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 10 of 28




community providers” that serve predominantly low-income, medically-underserved individuals.

42 U.S.C. § 156.235.

       32.      A health insurance issuer offering individual health insurance coverage must also

provide a current and accurate summary of benefits and coverage to individuals covered under the

policy upon receiving an application for any health insurance policy. The required summary must

provide:

       a.       A description of the coverage, including cost sharing, for each category of benefits

identified by the Secretary in guidance;

       b.       The exceptions, reductions, and limitations of the coverage;

       c.       Coverage examples, reductions, and limitations of the coverage;

       d.       An internet address with a list of providers; and

       e.       An internet address providing information about prescription drug coverage.

       45 C.F.R. § 147.200(a)(2).

       33.      The ACA does not displace state laws that impose stricter requirements on health

care service plans than those imposed by the ACA, and it expressly preserves state laws that offer

additional consumer protections that do not “prevent the application” of any ACA requirement.

       34.      Texas law prohibits deceptive marketing of insurance plans and the failure to provide

adequate insurance benefits.




                                                  10
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 11 of 28




        35.     Texas law requires that no health insurance company should issue health insurance

policy that is unfair, inequitable, ambiguous, misleading, inconsistent, deceptive, contrary to law or

to the public policy of this State. (Tex. Ins. Code § 541.003.)1

E.      Defendants’ Insufficient Provider Network.

        36.     Continually and systematically, at all relevant times, as noted above, Ambetter has

failed to ensure that it has sufficient doctors and other medical professionals to provide for the

medical care for its insured that it undertakes when it has entered into Ambetter insurance policies

in the State.

        37.     Defendants describe Ambetter as a Qualified Health Plan as defined in the ACA,

which requires that the plan cover all the ACA’s mandatory benefits. Defendants specifically

represent to prospective and existing customers that “Ambetter Health Plans are certified as

Qualified Health Plan issued in the Health Insurance Marketplace” and represent that the plan

complies with the ACA. https://www.ambeterhealth.com/about-us.html.

        38.      Defendants market to prospective customers that “no matter which Ambetter plan

you choose, you can always count on access to high quality, comprehensive care that delivers

services, support and all of your Essential Health Benefits.” Of the three Ambetter plans offered,

Bronze, Silver, and Gold, Defendants assure potential customers that “the only difference between

these plans is how much premium you’ll pay each month and how much you’ll pay for certain

medical services.”




1
  Plaintiffs intend to assert Defendants’ violations of the Texas Deceptive Trade Practice Act in an
amended complaint. Plaintiffs have sent the statutory notice to Defendants as required by the Texas
Deceptive Trade Practice Act and will amend this Complaint once the statutory waiting period for
alleging that cause of action expires. Texas Business and Commerce Code section 17.41 et seq.
                                                 11
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 12 of 28




       39.     Defendants state that Ambetter provides “Complete medical coverage that meets

your medical needs and contains all of the Essential Health Benefits.” Defendants explained these

purported benefits and coverage in brochures provided to the public on their websites. Defendants

assure the public in those materials that the promised coverage will be provided to customers.

       40.     Defendants also describe their “Provider Network” in advertising Ambetter on the

website they dedicate to the plan. Specifically, Defendants state in their marketing material:

                     The Ambetter network includes healthcare providers to
                     deliver all of the services that the Affordable Care Act
                     describes as Essential Health Benefits. These include:

                     Preventive care Hospitalization coverage Emergency
                     services
                     And more (refer to your Evidence of Coverage (EOC) for
                     the full list of benefits)

                     To accomplish these goals, Ambetter contracts with a full
                     range of
                     Practitioners and providers such as:

                     Primary care doctors
                     Behavioral health practitioners
                     Specialty physicians, such as cardiologists, neurologists,
                     etc. Providers, including hospitals, pharmacies, medical
                     equipment companies, etc.

                     Ambetter makes sure practitioners and providers of all
                     types are available within a certain geographic mileage or
                     driving time from each of our members’ homes to ensure
                     you receive quality care in a timely manner.

                     Ambetter contracts with providers who accept our contract
                     terms, meet our credentialing criteria, and agree to our
                     reimbursement terms. We regularly review the provider
                     network and make decisions about which providers remain
                     in the network and if additional Providers are needed,
                     based on relevant factors that could include:



                                                 12
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 13 of 28




                      The availability of certain types of practitioners or hospitals
                      in your area.

                      The ability of practitioners to meet our credentialing
                      criteria, including a valid license to practice, applicable
                      education and training, appropriate work history, etc.

                      Assessment of facilities such as hospitals, to ensure they
                      are appropriately licensed and accredited.

                      Monitoring of the quality of care and service provided by
                      individual practitioners and providers, which includes
                      complaints from members and patient safety concerns.

https://www.ambetterhealth.com/find-a-provider/provider-network-design.html.

        41.      Defendants advertise that potential customers can use Defendants’ websites to see

the providers they represent as in their provider network. Specifically, Defendants’ websites offered,

and continue to offer, a feature allowing potential enrollees to search Defendants’ networks of

providers. This feature is available to all potential Ambetter customers across the country. See

https://providersearch. ambetterhealth.com/.

        42.      However, Defendants’ Provider Directory is woefully inaccurate and repeatedly lists

providers that do not accept Ambetter policies or inaccurately list the location or specialty of the

medical care provider. As a result, policyholders cannot rely on the Provider Network because it is

so inaccurate.

        43.      Defendants’ online brochures and other materials available to members further

represent that members’ grievances will be diligently documented by Defendants and promptly

addressed.

        44.      Indeed, in patent disregard of its contractual and legal obligations to ensure a

sufficient network of medical professionals, and in an effort to appear to have more professionals


                                                   13
           Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 14 of 28




than it does so as to be able to market its policies, Ambetter routinely lists, on its provider lists,

individuals who are not in its network.

        45.    Defendants appear to have copied contact information about various physicians from

lists or medial directories and listed those providers as being part of their network even though those

providers were not actually part of the provider network for Ambetter. In some areas, Defendants

have simply copied into their purported network an entire physician directory. In some cases,

Defendants have even listed the cellular telephone number of physicians not in the Ambetter

network.

        46.    Defendants’ provider network was and is so limited that holders of Ambetter policies

would have to travel long distances to see a medical provider, if one legitimately within Defendants’

network could be found. Or, lacking the ability to find an in-network provider, policyholders have

had to go out-of-network. Adding insult to injury, Defendants then charge their insureds higher out-

of-network costs for that care than the insureds would have paid had they received care from an in-

network provider—which Ambetter falsely represented it had in its network, or simply refuses to

pay the out-of-network provider costs caused by Defendants’ own malfeasance. The circumstances

of the named Plaintiffs, as set forth below, illustrate Defendants’ deceptive conduct, their failure to

provide for accurate provider lists, and the impact of such insufficiencies and failures on an insured,

like the named Plaintiff.

        47.    The Centers for Medicare and Medicaid Services (“CMS”) audited Centene’s

Medicare operations from May 16, 2016 through May 27, 2016. CMS auditors reported that (1)

Centene failed to comply with Medicare requirements related to Part D formulary and benefit

administration and coverage determinations, appeals, and grievances, and that (2) Centene’s failures


                                                  14
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 15 of 28




were systemic and adversely affected enrollees. According to CMS, the enrollees experienced

delayed or denied access to covered benefits, increased out-of-pocket costs, and/or inadequate

grievance or appeal rights. https://ww.cms.gov/Medicare/Compliance-and-Audits/Part-C-and-Part-

D-Compliance-and-Audits/Downloads/Centene_Corporation_CMP_1-12-17.pdf.

        48.    Further evidence of Ambetter’s wrongful and illegal actions is captured by the

Washington State Office of the Insurance Commissioner’s order of December 12, 2017 requiring

Coordinated Care, a wholly-owned subsidiary of Centene Corporation, operating as the “Superior

Health” analogue in the State of Washington, including offering the Ambetter insurance product, to

stop selling the Centene 2018 Ambetter plans. The Insurance Commissioner intervened after

receiving over 100 consumer complaints regarding a lack of doctors in the Ambetter policy network

and other deficiencies and after doing its own investigation.

        49.    On December 15, 2017, Coordinated Care entered into a consent order with the

Washington Insurance Commissioner. The order states that “[b]ased upon the number of consumer

complaints and information gathered by the Insurance Commissioner’s staff in investigating the

consumer complaints, there was sufficient evidence to indicate that the Company failed to monitor

its network of providers, failed to report its inadequate network to the Insurance Commissioner, and

failed to file a timely alternative access delivery request to ensure that consumers receive access to

healthcare providers.”

        50.    The order also states that Coordinate Care is legally required to provide access to

“medically necessary care on a reasonable basis” without charging for out-of-network services. The

Insurance Commissioner stated that the order required that Centene and Coordinated Care no longer

send customers “surprise” bills, including charges for out-of-network care. The Consent Order


                                                 15
             Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 16 of 28




 requires Centene and Coordinated Care to confirm that erroneous billing of customers is corrected

 and provides for ongoing monitoring.

          51.    The Washington Insurance Commissioner levied a $1.5 million fine with $1 million

 suspended pending no further violations over the next two years.

          52.    Following the order, Centene issued a press release stating that it was addressing the

 problems identified by the Washington Insurance Commissioner.

       53.       The same Centene network adequacy issues that the Washington Office of Insurance

Commissioner identified are present in Texas and in other states throughout the United States.

 F. Defendants’ Failure to Pay Claims, Resulting in Even Smaller Networks and Lack of
    Benefits and Coverage.

         54.     Defendants routinely deny coverage for medical services, claiming that the provider

 did not show sufficient diagnostic evidence that the care was necessary. Centene and a subsidiary

 were sued in 2016 by a group of providers who alleged that Defendants wrongfully denied claims

 of their members within the scope of the members’ Ambetter policies.

         55.     In a case filed in the Eastern District of Texas in 2019 by a group of emergency

 medicine service providers, the allegations are typical: According to the Court in its order denying

 Centene’s motion to dismiss, after medical care was provided to Ambetter-insured patients, Centene

 “either did not pay or underpaid [Plaintiff] at least $638,803.11”.

         56.     As a result of Defendants’ systemic practice of denying legitimate claims, many

 providers will not accept patients insured by Ambetter, making it even more difficult for Ambetter

 members to locate providers for services which Centene represents that it provides, and has a duty

 to provide, in-network.



                                                   16
             Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 17 of 28




 G. Plaintiffs’ and Class Members’ Experiences with Ambetter.

       57.       Plaintiffs Erin Angelo, Nicholas Angelo, and Cynthia Wilson viewed the public

information    supplied   by   Centene,    Superior    Health,   and    Celtic   Insurance   through

www.ambetter.Superiorhealthplan.com prior to enrolling. The Ambetter Evidence of Coverage

represents the “contract” for services between Plaintiffs and Ambetter (the “Ambetter Contract”).

After reviewing the Ambetter Contract and other information on this website, Plaintiffs purchased

Centene’s Ambetter Health insurance policy from Superior Health that is insured by Centene-owned

Celtic Insurance, on the Texas Benefit Health Exchange effective January 1, 2017.

       58.       Under the section entitled Quality Improvement, the Ambetter Contract states: “We

are committed to providing quality healthcare for you and your family. Our primary goal is to improve

your health program and help you with any illness or disability. Our program is consistent with

National Committee on Quality Assurance (NCQA) Standards. To help promote safe, reliable, and

quality healthcare, our programs include: 1. Conducting a thorough check on physicians when they

become part of the network. 2. Monitoring member access to all types of healthcare services. . . . 5.

Monitoring the quality of care and developing action plans to improve the healthcare you are

receiving.” (Emphasis in original).

       59.       The Member Handbook also states:

                      FINDING THE RIGHT CARE

                      We’re proud to offer you quality care. Our local provider
                      network is the group of doctors, hospitals and other
                      healthcare providers who have agreed to provide you with
                      your healthcare services.

                      To search our online Provider Directory, visit
                      Ambetter.SuperiorHealthPlan.com/findadoc and use our
                      Find a Provider tool. This tool will have the most up-to-date

                                                  17
             Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 18 of 28




                       information about our provider network, including
                       information such as name, address, telephone numbers,
                       hours of operation, professional qualifications, specialty,
                       and board certification.

       60.       Plaintiffs Erin Angelo and Nicholas Angelo, husband and wife (“Angelo Plaintiffs”),

are residents of Austin, Texas. The Angelos purchased Superior Health’s Ambetter health insurance

policy in December 2016. Their monthly premium was $ 679.30 per month. At the time of the

purchase of the Ambetter policy, Erin was pregnant with twins in a single amniotic sac, an extremely

high-risk pregnancy, and required the care of a maternal-fetal medicine specialist.

       61.       One reason the Angelos purchased their Ambetter policy was because Erin Angelo’s

obstetrician, a high-risk pregnancy obstetrician (a maternal-fetal medicine specialist), was listed as an

in-network Ambetter provider. Shortly after purchasing the policy, the Angelo’s were notified that

their maternal-fetal medicine specialist had stopped accepting Ambetter insurance due to Ambetter’s

poor payment record.

       62.       From January thru March 2017 plaintiff Erin Angelo called Superior Health several

times per week in order to obtain a new high-risk obstetrician. Nonetheless, Superior Health was

unable to provide the Angelo Plaintiffs with another Ambetter in-network high-risk obstetrician in the

Austin area. Instead, she was offered a maternal-fetal medicine specialist in Houston. She rejected

that referral as it was approximately a four-hour drive from her home. Accordingly, the Angelos were

forced to use their initial maternal-fetal medicine specialist and pay out-of-pocket for his services.

       63.       On or about March 2017, Ambetter referred her to the North Austin Maternal-Fetal

Medicine Clinic. Erin received care at this clinic for several months but Ambetter refused to pay the

bill of $1,644.00. Accordingly, the clinic would not deliver her babies.



                                                    18
             Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 19 of 28




       64.        Ambetter next referred the Angelos to an obstetrician at a free clinic.            This

obstetrician delivered her twins in June 2017 at an Ambetter in-network hospital. The twins were

premature and required treatment in the hospital’s neonatal intensive care unit (NICU). The bill for

the neonatologists was $20,311.97. Ambetter never paid the bill from Pediatrix, the neonatal group.

Ambetter disputed the billings alleging that it was duplicate billing despite its knowledge that the bills

were for twins. Ambetter delayed sending its denial letter to the group until it only had one week to

respond. Ambetter then claimed that the NICU responded too late and that it consequently owed the

neonatologists nothing.

       65.       The unpaid invoice from Pediatrix was sent to collections and the Angelos were

forced to dispute it for approximately two years. Eventually, the group wrote off all but $5500 of the

bill and the Angelos then negotiated a settlement requiring them to pay $1500.

       66.       Plaintiff Cynthia Wilson is a resident of Waco, Texas. Upon moving to Waco in late

2016, Wilson purchased an Ambetter health insurance policy from Superior Health in January 2017

after reviewing the online documents. The policy was for coverage until December 31, 2017. At the

time, Plaintiff Wilson was 63-years old and self-employed as the owner of a janitorial service. Ms.

Wilson is a breast cancer patient who has had surgery, radiation, and chemotherapy. About mid-year,

Ambetter assigned her a primary care physician.

       67.       Prior to purchasing the Ambetter policy, Wilson reviewed the in-network providers

listed by Superior Health and selected the Ambetter policy based in material part on that list of in-

network providers. Her monthly premium was $ 511.83 per month. Plaintiff later learned that

Superior Health had simply published the entire list of providers for the Providence hospitals in Waco




                                                    19
             Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 20 of 28




even though most, or all, of them either did not accept the Ambetter policy or were in the process of

discontinuing acceptance of the policy due to non-payment by Ambetter.

       68.        In late 2017, Mrs. Wilson developed shingles, a very painful medical condition.

Because of the severity of the pain, she went to an urgent care clinic which supposedly took Ambetter

insurance. The urgent care clinic gave her medications and told her to follow-up with her primary

care provider. The clinic also told her that her Ambetter-assigned primary care physician was a

pediatrician, a type of doctor who could not reasonably meet the primary care medical needs of an

adult female with her medical history. Plaintiff called Superior Health repeatedly in an effort to obtain

another primary care provider. She called many physicians listed on the Ambetter network and none

of them actually accepted Ambetter insurance. Her calls to Superior Health were thus to no avail and

she constantly was confronted with delay and confusion by the representatives on the phone.

       69.        Finally, in order to obtain relief from her severe medical condition, she consulted a

physician who was a customer of her janitorial service.

       70.        These experiences are similar to those of the Class, who consistently have

encountered and continue to encounter difficulties in finding a medical provider willing to accept the

Ambetter plan and who find that doctors listed in Ambetter’s provider listings do not accept the

insurance or have no availability.

 H.          Class Action Allegations
         76. Plaintiffs brings this lawsuit as a class action on behalf of themselves and all others

 similarly situated pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3) and LR 23 (i) on behalf of the

 following class: All persons in the state of Texas who were insured by Defendants’ Ambetter

 insurance product which was purchased through an ACA HIE from the date on which Ambetter

 policies were first sold in Texas to the present (the “Class”). Excluded from the Class are
                                                    20
            Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 21 of 28




Defendants, Defendants’ employees, Defendants’ subsidiaries, the Judge(s) to whom this case is

assigned and the immediate family of the Judge(s) to whom this case is assigned.

        This Class Definition may be amended or modified as warranted by discovery or other

activities in the case hereafter.

        77.       Numerosity: The Class encompasses thousands of individuals, which is so

numerous that joinder of all members is impracticable. The Class is ascertainable from Defendants’

records.

        78.      Typicality: Plaintiffs’ claims are typical of the claims of the Class, because Plaintiffs

and the members of the Class each purchased a Centene Ambetter policy and were similarly

damaged thereby. Plaintiffs and the other members of the Class also share the same interest in

preventing Defendants from engaging in such activity in the future.

        79.      Adequacy: Plaintiffs will fairly and adequately protect the interests of the Class.

Plaintiff’s interests are coincident with, and not antagonistic to, those of the other members of the

Class. Plaintiffs have retained counsel competent and experienced in class and consumer litigation

and have no conflict of interest with other members of the Class in the maintenance of this class

action. Plaintiffs have no relationship with Defendants except as a policyholders who entered into

contracts with Defendants. Plaintiffs will vigorously pursue the claims of the Class.

           80.   Existence and Predominance of Common Questions of Fact and Law: This case

presents many common questions of law and fact that will predominate over questions affecting

members of the Class only as individuals. The damages sustained by Plaintiffs and the Class’s

members flow from the common nucleus of operative facts surrounding Defendants’ misconduct.

The common questions include, but are not limited to:


                                                    21
            Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 22 of 28




       a. Whether Defendants’ failure to provide the coverage required by the ACA violated

             Texas law as set forth herein;

       b. Whether Defendants breached their contracts with Plaintiffs and the Class by failing to

             provide the coverage promised and mandated through the conduct alleged herein;

       c. Whether Defendants or their agents pursued uniform policies and procedures in their

             Ambetter policy sales, customer service, and/or claims processing;

       d. Whether Defendants failed to comply with the terms of the Ambetter health insurance

             policies and thus breached their contract with their insureds;

       e. Whether Centene operated Superior Health as a shell or alter ego such that the law should

             disregard its separate corporate identities;

       f.     Whether Centene operated Centene Texas as a shell or alter ego such that the law should

             disregard its separate corporate identities

       g. Whether Centene operated Celtic Insurance as a shell or alter ego such that the law

             should disregard its separate corporate identities; and

       h. Whether Plaintiffs and Class members are entitled to monetary damages or injunctive

             relief and/or other remedies and, if so, the nature of any such relief.

        81.      Superiority:   A class action is superior to other available methods for the fair and

efficient adjudication of this controversy because joinder of all members is impracticable.

Furthermore, because the damages suffered by individual class members may be relatively small,

the expense and burden of individual litigation makes it impracticable for the members of the Class

to individually seek redress from the wrongs done to them. Plaintiffs believe that members of the

Class, to the extent they are aware of their rights against Defendants, would be unable to secure


                                                    22
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 23 of 28




counsel to litigate their claims individually because of the relatively limited nature of the individual

damages, and thus, a class action is the only feasible means of recovery for these individuals. Even

if members of the Class could afford such individual litigation, the court system could not efficiently

handle all of these cases. Individual litigation would pose a high likelihood of inconsistent and

contradictory judgments. Further, individualized litigation would increase the delay and expense to

all parties and the court system, due to the complex legal and factual issues presented by this dispute.

In contrast, the class action procedure presents far fewer management difficulties, and provides the

benefits of single adjudication, economies of scale, and comprehensive supervision by a single

court. This action presents no difficulties in management that would preclude its maintenance as a

class action.

82.     In addition, or in the alternative, the Class may be certified because:

            a. The prosecution of separate actions by individual members of the Class would create

                a risk of adjudications regarding them which would, as a practical matter, be

                dispositive of the interests of the other members of the Class not parties to the

                adjudications, or substantially impair or impede the ability to protect their interests;

                and

            b. Defendants have acted or refused to act on grounds generally applicable to the Class,

                making appropriate final and injunctive relief regarding the Class. In addition,

                Plaintiffs has alleged, and intended to show, that any corporate formalities between

                the Defendants should be disregarded.




                                                  23
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 24 of 28




                                              COUNT I

                                        Breach of Contract

                                     (Against All Defendants)


       83.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1-82, as if fully

set forth here verbatim.

       84.     Plaintiffs and the members of the Class entered into valid and binding written

contracts with Superior Health and Celtic Insurance for the purchase of Ambetter insurance policies.

       85.     Defendants’ policies state that, under the policy Plaintiffs and members of the Class

have the “right to” (a) “A current list of Network Providers;” and (b) “Adequate access to qualified

Physicians and Medical Practitioners and treatment or services regardless of. . . geographic location,

health condition, national origin or religion.”

       86.     Defendants’ policies further state that, “We and the Member shall comply with all

applicable state and federal laws and regulations in performance of this Contract.”

       87.     For the reasons alleged above, Centene breached each of these provisions of the

policies issued to Plaintiffs and members of the Class.

       88.     Plaintiffs and members of the Class suffered damages as a direct and proximate result

of Superior Health and Celtic Insurance’s breach of contract.

       89.     Every contract contains an implied covenant of good faith and fair dealing.

       90.     Defendants’ conduct, including failing to provide accurate information regarding

their provider network, failing to provide a sufficient network of providers, and collecting premiums

while failing to provide an adequate network of providers, denying out-of-network claims when

failing to provide an adequate network of medical providers, and denying proper in-network claims,

                                                  24
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 25 of 28




violated Plaintiffs and members of the Class’ rights to receive the benefits of their contracts with

Superior Health and Celtic Insurance.

       91.      As a result of the foregoing, Plaintiffs and members of the Class are entitled to:

       a. An order requiring Superior Health and Celtic Insurance to perform their contract as they

             agreed to do; and

       b. Benefit-of-the bargain compensatory damages to Plaintiffs and members of the Class in

             a sum equivalent to performance of the contract that places Plaintiffs and Class members

             in the positions they would occupy if the contracts had been fulfilled rather than

             breached.

       c. Compensatory Damages for Out-Of-Pocket Expenses: damages incurred because of

             having to pay for services that should have been covered by the Ambetter policy, for the

             expenses incurred in having to spend time searching for in-network providers and

             traveling inordinate distances to treat with in-network providers, and for the travel

             expenses incurred in having to travel inordinate distances to treat with in-network

             providers; and

             d. A declaration that Defendants violated state and federal law, including the ACA.



                                            COUNT TWO

                                    (Breach of Express Warranty)

                                       (Against All Defendants)

       92.         Plaintiffs repeat and reallege the allegations set forth in paragraphs 1-91, as if fully

set forth here verbatim.

       93.      Defendants have each breached express warranties as follows:
                                                    25
          Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 26 of 28




                   (a) The warranty that Clients could access all the services that the Affordable Care

                       Act describes as Essential Benefits.

                   (b) The warranty that Clients could access specific Health Care Providers listed

                       on their website as in-network providers.

                                                  Prayer for Relief

        94.      WHEREFORE, Plaintiffs, individually and behalf of the members of the Class, pray

for relief as follows:

        A. Enter an order certifying the proposed Class under Rule 23 of the Federal Rules of Civil

              Procedure, designating Plaintiffs as the Class representative, and designating the

              undersigned as Class counsel;

        B. An order awarding damages to Plaintiffs and the members of the Class, as well as all

              other monetary relief to which Plaintiffs and the Class are entitled;

        C. An order awarding restitutionary disgorgement to Plaintiffs and the Class;

        D. An order awarding non-restitutionary disgorgement to Plaintiffs and the Class;

        E. A declaration that Defendants have violated state and federal laws and an order requiring

              Defendants to immediately cease and desist their unlawful, deceptive, and obstructive

              practices with respect to the marketing, administration, and claims processing of the

              Ambetter health insurance plan;

        F. An order awarding attorneys’ fees and costs; and

        G. Such other and further relief as may be just and equitable.

                                           JURY TRIAL DEMAND

        Plaintiffs demand a jury trial on all issues so triable.


                                                    26
        Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 27 of 28




Dated: May 05, 2020


                             By: /s/ Mikal C. Watts
                                     Mikal C. Watts
                                     State Bar No. 20981820
                                     mcwatts@wattsguerra.com
                                     Francisco Guerra, IV.
                                     State Bar No. 00796684
                                     fguerra@wattsguerra.com
                                     Mark A. J. Fassold
                                     State Bar No. 24012609
                                     mfassold@wattsguerra.com
                                     Meredith D. Stratigopoulos
                                     State Bar No. 24110416
                                     mdrukker@wattsguerra.com
                                     WATTS GUERRA, LLP
                                     Four Dominion Drive
                                     Bldg. 3, Suite 100
                                     San Antonio, Texas 78257
                                     Telephone: (210) 447-0500
                                     Facsimile: (210) 447-0501

                                    Mark Ravis, Pro hac vice to be filed
                                    mravis99@gmail.com
                                    David Martin, Pro hac vice to be filed
                                    dhmartin99@post.harvard.edu
                                    MARK RAVIS & ASSOCIATES
                                    1875 Century Park East, Suite 700
                                    Los Angeles, California 90067
                                    Telephone: (310) 295-4145

                                    Andres C. Pereira
                                    Texas Bar No. 00794440
                                    apereira@andrespereirapc.com
                                    ANDRES PEREIRA LAW FIRM, P.C.
                                    14709 Custer Court
                                    Austin, Texas 78734
                                    Telephone: 512-920-2425
                                    Facsimile 512-309-5861

                                    Kurt B. Olsen, Pro Hac Vice to be filed
                                    ko@klafterolsen.com
                                    KLAFTER OLSEN & LESSER LLP
                                    1250 Connecticut Ave., N.W.
                                       27
Case 1:20-cv-00484-RP Document 1 Filed 05/05/20 Page 28 of 28




                            Suite 700
                            Washington, D.C. 20036
                            Telephone: (202) 261-3553

                            Seth Lesser, Pro Hac Vice to be filed
                            Fran L. Rudich, Pro Hac Vice to be filed
                            seth@klafterolsen.com
                            fran@klafterolsen.com
                            KLAFTER OLSEN & LESSER LLP
                            Two International Drive, Suite 350
                            Rye Brook, New York 10514
                            Telephone: (914) 934-9200

                            Beth Terrell Pro Hac Vice to be filed
                            Jennifer Murray Pro Hac Vice to be filed
                            Elizabeth Adams Pro Hac Vice to be filed
                            TERRELL MARSHALL LAW GROUP PLLC
                            936 North 34th Street, Suite 300
                            Seattle, WA 98103
                            Telephone: (206) 816-6603


                     Counsel for Plaintiffs




                               28
